Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20150166062 A1) in view of Imai (JP 2016122308 A).

Regarding CLAIM 7, Johnson teaches, a controller configured to make a determination as to whether or not a subject vehicle can change lanes (Johnson: [0036] Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle.), calculate a travel distance required for the subject vehicle to change lanes, on the basis of the positional information and vehicle speed information of the subject vehicle (Johnson: [0041] In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap.) and set a region corresponding to (Johnson: [0052] Also, the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle.); set the determination target region on a basis of the estimated vehicle speed of the subject vehicle (Johnson: [0052] The driver assist function will take over the lateral guidance of the equipped vehicle and keep it generally centered in the lane. Also, the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle. If the target vehicle stops then the equipped vehicle will come to a stop close behind the target vehicle and will resume driving if the target vehicle then continues, all without any further input needed from the driver of the equipped vehicle; [0060] Because the vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; [0082] The Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity.); and when the determination target region includes a part or all of the non-recommended region, make a determination that the subject vehicle cannot change lanes (Johnson: [0036] Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle.) and output a result of the determination (Johnson: [0047] Optionally, the vision system may utilize rear image processing for lane detection. For example, the system may apply lane detection and tracking aspects from front image processing to rear images captured by one or more rearward facing cameras of the vehicle. The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings; [0088] To reduce confusion about the system state and warnings without diverting too much attention from the road, audible or voice alerts may be provided.).
Johnson is silent as to, identify a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which the subject vehicle travels; estimate a vehicle speed of the subject vehicle when traveling on the road lying ahead of the subject vehicle, on a basis of a road shape of the road lying ahead of the subject vehicle.
However, in the same field of endeavor, Imai teaches, “In addition, if the surrounding environment recognition unit 1 travels on a general road, for example, based on the information on the shape and position of the detected object and the determination result as to whether or not the host vehicle can travel. For example, it is possible to detect a travelable lane position, a turnable space at an intersection, and the like. Also, in the case of a parking lot, a space where the vehicle can be parked, a parking available space, etc. are detected” (Imai: [0020]). “The road information acquisition unit 3 acquires map data around the current vehicle (Imai: [0021]). “The target route generation unit 4 generates a route for moving the host vehicle from the current host vehicle position to the target position. Furthermore, the target speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route, the traffic light, the temporary stop position, and the speed of the preceding vehicle. For example, when traveling on a general road, the destination is set using a navigation device or the like having map data, and the positional relationship between the host vehicle and the obstacle when traveling toward the destination, the lane position, etc.” (Imai: [0022]); “Further, the target speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route, the traffic light, the temporary stop position, and the speed of the preceding vehicle” (Imai: [0061]) for the benefit of mitigating loss of control of a vehicle, collision, or performing prohibited maneuvers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lane change assist apparatus disclosed by Johnson to include information on lane/traffic prohibitions and speed control by road shape taught by 
In this case, "The map data to be acquired includes shape data close to the actual road shape represented by polygons and polylines, traffic control information (speed limit, types of vehicles that can pass, etc.), lane classification (main line, overtaking lane, uphill lane), Straight lanes, left lanes, right turn lanes, etc." is interpreted as "identify a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which the subject vehicle travels".

Regarding CLAIM 8, Johnson teaches, calculating a travel distance required for the subject vehicle to change lanes, on the basis of the positional information and vehicle speed information of the subject vehicle (Johnson: [0041] In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap.), and setting a region corresponding to the travel distance in a region on a lane in which the subject vehicle travels, as the determination target region (Johnson: [0052] Also, the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle.) setting the determination target region on a basis of the estimated vehicle speed of the subject vehicle (Johnson: [0052] The driver assist function will take over the lateral guidance of the equipped vehicle and keep it generally centered in the lane. Also, the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle. If the target vehicle stops then the equipped vehicle will come to a stop close behind the target vehicle and will resume driving if the target vehicle then continues, all without any further input needed from the driver of the equipped vehicle; [0060] Because the vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; [0082] The Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity.); and when the determination target region includes a part or all of the non-recommended region, making a determination that the subject vehicle cannot change lanes (Johnson: [0036] Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle.) and outputting a result of the determination (Johnson: [0047] Optionally, the vision system may utilize rear image processing for lane detection. For example, the system may apply lane detection and tracking aspects from front image processing to rear images captured by one or more rearward facing cameras of the vehicle. The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings; [0088] To reduce confusion about the system state and warnings without diverting too much attention from the road, audible or voice alerts may be provided.)
Johnson is silent as to, identifying a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which a subject vehicle travels.
However, in the same field of endeavor, Imai teaches, “In addition, if the surrounding environment recognition unit 1 travels on a general road, for example, based on the information on the shape and position of the detected object and the determination result as to whether or not the host vehicle can travel. For example, it is possible to detect a travelable lane position, a turnable space at an intersection, and the like. Also, in the case of a parking lot, a space where the vehicle can be parked, a parking available space, etc. are detected” (Imai: [0020]). “The road information acquisition unit 3 acquires map data around the current vehicle position. The map data to be acquired includes shape data close to the actual road shape represented by polygons and polylines, traffic control information (speed limit, types of vehicles (Imai: [0021]). “The target route generation unit 4 generates a route for moving the host vehicle from the current host vehicle position to the target position. Furthermore, the target speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route, the traffic light, the temporary stop position, and the speed of the preceding vehicle. For example, when traveling on a general road, the destination is set using a navigation device or the like having map data, and the positional relationship between the host vehicle and the obstacle when traveling toward the destination, the lane position, etc.” (Imai: [0022]) for the benefit of mitigating loss of control of a vehicle, collision, or performing prohibited maneuvers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lane change assist apparatus disclosed by Johnson to include information on lane/traffic prohibition taught by Imai. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate the possibility of a collision, or performing prohibited maneuvers.
In this case, "The map data to be acquired includes shape data close to the actual road shape represented by polygons and polylines, traffic control information (speed limit, types of vehicles that can pass, etc.), lane classification (main line, overtaking lane, uphill lane), Straight 

Regarding CLAIM 9, Johnson teaches, setting the determination target region on a basis of the estimated vehicle speed of the subject vehicle (Johnson: [0052] The driver assist function will take over the lateral guidance of the equipped vehicle and keep it generally centered in the lane. Also, the longitudinal behavior is controlled by the system to follow the closest target vehicle in the same lane (Same Lane Target), maintaining an appropriate amount of distance or gap between the target vehicle and the equipped vehicle. If the target vehicle stops then the equipped vehicle will come to a stop close behind the target vehicle and will resume driving if the target vehicle then continues, all without any further input needed from the driver of the equipped vehicle; [0060] Because the vehicle dynamics in both lateral and longitudinal dimensions are highly dependent on the actual velocity of the vehicle, the control parameters are also continuously adjusted in relation to the SV's current speed; [0082] The Situation Adaptation is represented by the Parameter Scheduling module, which in every time step delivers a tuned parameter set K. This set is taking into account the situation and in particular the current velocity.); and when the determination target region includes a part or all of the non-recommended region, making a determination that the subject vehicle cannot change lanes (Johnson: [0036] Responsive to detected vehicles and objects and pedestrians in a determined traffic situation, the system of the present invention may control the vehicle to react to a determined hazardous condition or danger. For example, the system may move the vehicle to one side or the other, or may prevent a lane change by the driver of the vehicle, or may prevent a door opening by an occupant of the vehicle or the like, depending on determined objects or vehicles at or near or approaching the equipped vehicle.) and outputting a result of the determination (Johnson: [0047] Optionally, the vision system may utilize rear image processing for lane detection. For example, the system may apply lane detection and tracking aspects from front image processing to rear images captured by one or more rearward facing cameras of the vehicle. The system may detect the lane markings and may determine the lateral distance to a left or right lane marking, and may control steering and/or provide an alert to the driver responsive to the detected distance to the lane markings; [0088] To reduce confusion about the system state and warnings without diverting too much attention from the road, audible or voice alerts may be provided.).
Johnson is silent as to, identify a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which the subject vehicle travels; estimate a vehicle speed of the subject vehicle when traveling on the road lying ahead of the subject vehicle, on a basis of a road shape of the road lying ahead of the subject vehicle.
However, in the same field of endeavor, Imai teaches, “In addition, if the surrounding environment recognition unit 1 travels on a general road, for example, based on the information on the shape and position of the detected object and the determination result as to whether or not the host vehicle can travel. For example, it is possible to detect a travelable lane position, a turnable space at an intersection, and the like. Also, in the case of a parking lot, a space where the vehicle can be parked, a parking available space, etc. are detected” (Imai: [0020]). “The road information acquisition unit 3 acquires map data around the current vehicle (Imai: [0021]). “The target route generation unit 4 generates a route for moving the host vehicle from the current host vehicle position to the target position. Furthermore, the target speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route, the traffic light, the temporary stop position, and the speed of the preceding vehicle. For example, when traveling on a general road, the destination is set using a navigation device or the like having map data, and the positional relationship between the host vehicle and the obstacle when traveling toward the destination, the lane position, etc.” (Imai: [0022]); “Further, the target speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route, the traffic light, the temporary stop position, and the speed of the preceding vehicle” (Imai: [0061]) for the benefit of mitigating loss of control of a vehicle, collision, or performing prohibited maneuvers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lane change assist apparatus disclosed by Johnson to include information on lane/traffic prohibitions and speed control by road shape taught by 
In this case, "The map data to be acquired includes shape data close to the actual road shape represented by polygons and polylines, traffic control information (speed limit, types of vehicles that can pass, etc.), lane classification (main line, overtaking lane, uphill lane), Straight lanes, left lanes, right turn lanes, etc." is interpreted as "identify a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which the subject vehicle travels".

Regarding CLAIM 10, Johnson in view of Imai remains as applied above to claim 8, and further, Johnson also teaches, setting an adjacent lane target region in an adjacent lane to a lane in which the subject vehicle travels; and when the determination target region does not include the non-recommended region, making a determination as to whether or not the subject vehicle can change lanes, on a basis of the adjacent lane target region and an adjacent vehicle traveling in the adjacent lane (Johnson: [0041] Thus, the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap. The system may adjust its control or sensitivities responsive to the geographical location and/or driving behavior of the other vehicle drivers, and may learn or adapt responsive to the current driving conditions and driving behaviors; [Claim 7] The control system of claim 1, wherein said control system, at least in part responsive to detection of a gap between a leading vehicle and a following vehicle in a lane adjacent to the occupied lane, is operable to control the steering system of the equipped vehicle to move the equipped vehicle towards and into the gap.).

Regarding CLAIM 11, Johnson in view of Imai remains as applied above to claim 9, and further, Johnson also teaches, setting an adjacent lane target region in an adjacent lane to a lane in which the subject vehicle travels; and when the determination target region does not include the non-recommended region, making a determination as to whether or not the subject vehicle can change lanes, on a basis of the adjacent lane target region and an adjacent vehicle traveling in the adjacent lane (Johnson: [0041] Thus, the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap. The system may adjust its control or sensitivities responsive to the geographical location and/or driving behavior of the other vehicle drivers, and may learn or adapt responsive to the current driving conditions and driving behaviors; [Claim 7] The control system of claim 1, wherein said control system, at least in part responsive to detection of a gap between a leading vehicle and a following vehicle in a lane adjacent to the occupied lane, is operable to control the steering system of the equipped vehicle to move the equipped vehicle towards and into the gap.).

Regarding CLAIM 12, Johnson in view of Imai remains as applied above to claim 8, and further, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the adjacent vehicle approaching the subject vehicle as an adjacent vehicle proximity level; when the adjacent vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the adjacent vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes (Johnson: [0041] Thus, the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap. The system may adjust its control or sensitivities responsive to the geographical location and/or driving behavior of the other vehicle drivers, and may learn or adapt responsive to the current driving conditions and driving behaviors).

Regarding CLAIM 13, Johnson in view of Imai remains as applied above to claim 9, and further, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the adjacent vehicle approaching the subject vehicle as an adjacent vehicle proximity level; when the adjacent vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the adjacent vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes (Johnson: [0041] Thus, the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap. The system may adjust its control or sensitivities responsive to the geographical location and/or driving behavior of the other vehicle drivers, and may learn or adapt responsive to the current driving conditions and driving behaviors.)

Regarding CLAIM 14, Johnson in view of Imai remains as applied above to claim 10, and further, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the subject vehicle approaching the adjacent vehicle as a subject vehicle proximity level; when the subject vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the subject vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes (Johnson: [0041] Thus, the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap. The system may adjust its control or sensitivities responsive to the geographical location and/or driving behavior of the other vehicle drivers, and may learn or adapt responsive to the current driving conditions and driving behaviors).

Regarding CLAIM 15, Johnson in view of Imai remains as applied above to claim 11, and further, Johnson also teaches, when the adjacent vehicle is present in the adjacent lane target region, calculating a proximity level of the subject vehicle approaching the adjacent vehicle as a subject vehicle proximity level; when the subject vehicle proximity level is not lower than a predetermined threshold, making a determination that the subject vehicle cannot change lanes; and when the subject vehicle proximity level is lower than the predetermined threshold, making a determination that the subject vehicle can change lanes (Johnson: [0041] Thus, the system may be operable to steer the vehicle to one side or the other to enter the adjacent lane when traffic permits. In such a situation, the system may determine when a gap between consecutive vehicles (a leading vehicle and a trailing vehicle following the leading vehicle along the same or similar path and/or in the same lane of traffic) in an adjacent lane is sufficient to begin moving over and into the adjacent lane, and the system may steer the vehicle towards and into that gap (and may actuate the turn signal accordingly, if such turn signal use is appropriate), such as in a manner that allows the following vehicle behind the gap to slow to allow the equipped vehicle to enter the gap. The system may be operable to determine when the other vehicles do not allow such a lane change maneuver (such as when the other vehicle does not slow down to allow the lane change maneuver), and may return the vehicle to its lane and try again at a later gap. The system may adjust its control or sensitivities responsive to the geographical location and/or driving behavior of the other vehicle drivers, and may learn or adapt responsive to the current driving conditions and driving behaviors).

Regarding CLAIMS 16-18, Johnson in view of Imai remains as applied as above to claims 7-9, and further, Imai also teaches, the road information is stored in a map database (Imai: [0031] The map data and the Road Traffic Act can use those stored in the navigation device mounted on the vehicle. When the in-vehicle navigation system communicates with the data center and uses a so-called communication navigation system for navigation, the method of using the latest map data and road traffic law held by the data center is also available.).

Response to Arguments
Applicant’s arguments, see page 1, para. 3-7, filed 04/06/2021, with respect to the rejection of claims 7-15 under 35 U.S.C. §103 have been fully considered but are not persuasive.  The examiner respectfully maintains the rejection of claims 7-15 under 35 U.S.C. §103.

Regarding the amendments to claims 7-9, IMAI (JP 2016122308 A), as sited above, teaches the amended element “identify a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which the subject vehicle travels” (Imai: [0020] In addition, if the surrounding environment recognition unit 1 travels on a general road, for example, based on the information on the shape and position of the detected object and the determination result as to whether or not the host vehicle can travel. For example, it is possible to detect a travelable lane position, a turnable space at an intersection, and the like. Also, in the case of a parking lot, a space where the vehicle can be parked, a parking available space, etc. are detected. [0021] The road information acquisition unit 3 acquires map data around the current vehicle position. The map data to be acquired includes shape data close to the actual road shape represented by polygons and polylines, traffic control information (speed limit, types of vehicles that can pass, etc.), lane classification (main line, overtaking lane, uphill lane), Straight lanes, left lanes, right turn lanes, etc., and the presence or absence of traffic lights and signs (if present, their position information). In the surrounding environment recognition unit 1, when information equivalent to the above map data is obtained, the information detected by the surrounding environment recognition unit 1 can be substituted. [0022] The target route generation unit 4 generates a route for moving the host vehicle from the current host vehicle position to the target position. Furthermore, the target speed for traveling on the generated route is calculated using information such as the speed limit of the map data, the curvature of the route, the traffic light, the temporary stop position, and the speed of the preceding vehicle. For example, when traveling on a general road, the destination is set using a navigation device or the like having map data, and the positional relationship between the host vehicle and the obstacle when traveling toward the destination, the lane position, etc.). Imai does not explicitly recite the terminology “identify a non-recommended region in which a lane change is prohibited by a traffic rule, on a basis of road information of a road on which the subject vehicle travels”. However, Imai teaches the consideration of “traffic control information” and “lane classification” when generating a target route, which reads on the claim.
Thus, since the combination of Johnson (US 20150166062 A1) in view of Imai (JP 2016122308 A) still teaches that which is claimed, the examiner respectfully maintains the rejection of claims 7-15 under 35 U.S.C. §103 for the reasons cited above, and for those found in the prior office action in which is incorporated herein.

Regarding the new claims 16-18, IMAI (JP 2016122308 A), as sited above, teaches “the road information is stored in a map database” (Imai: [0031] The map data and the Road Traffic Act can use those stored in the navigation device mounted on the vehicle. When the in-vehicle navigation system communicates with the data center and uses a so-called communication navigation system for navigation, the method of using the latest map data and road traffic law held by the data center is also available.). Thus, the combination of Johnson (US 20150166062 A1) in view of Imai (JP 2016122308 A) teaches that which is claimed, the examiner rejects claims 16-18 under 35 U.S.C. §103 for the reasons cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                            

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663